UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4224


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAYAD ZAINAB ESTER CONTEH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. George L. Russell, III, District Judge.
(8:12-cr-00306-GLR-1)


Submitted:   October 20, 2014              Decided:   November 3, 2014


Before WILKINSON and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICE OF MARC G. HALL, P.C., Rockville,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Thomas P. Windom, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jayad      Zainab        Ester      Conteh      (“Conteh”)       appeals     her

convictions after a jury trial for conspiracy to commit bank

fraud,   in    violation          of   18    U.S.C.        §§ 1344,    1349    (2012),    bank

fraud, in violation of 18 U.S.C. §§ 2, 1344 (2012), aggravated

identity theft, in violation of 18 U.S.C. §§ 2, 1028A (2012),

and two counts of exceeding authorized access to a computer and

thereby obtaining information contained in a financial record of

a   financial      institution,             in    violation       of    18    U.S.C.     §§ 2,

1030(a)(2)(A) (2012).              Conteh argues on appeal that the district

court    erred     in    denying       her     motions       to   suppress     evidence    and

statements because the sworn application supporting her arrest

warrant was insufficient to establish probable cause and that

the officer executing the warrant did not act in reasonable good

faith    reliance       on       the   state      commissioner’s        determination         of

probable cause.              Conteh also challenges the district court’s

qualification       of       a    witness        as   an    expert     in    Sierra    Leoneon

Creole, arguing that the court abused its discretion because it

so qualified him, even though he is not a federally certified

interpreter, does not possess degrees in the language, never

acted    as   a    translator          previously,         and    currently     works    as    a

teacher in another field.                We affirm.

              We    review         the      district        court’s     factual       findings

underlying its denial of a motion to suppress for clear error

                                                  2
and its legal conclusions de novo.                            United States v. McGee,

736 F.3d 263, 269 (4th Cir. 2013), cert. denied, 134 S. Ct. 1572

(2014).           “Probable       cause       to    justify        an    arrest    means       [the

existence         of]     facts       and        circumstances          within     [a    police]

officer’s knowledge that are sufficient to warrant a prudent

person,      or    one     of    reasonable             caution,    in    believing      in     the

circumstances           shown,       that    the       suspect     has    committed . . . an

offense.”         United States v. Dickey-Bey, 393 F.3d 449, 453 (4th

Cir. 2004) (internal quotation marks and alteration omitted).                                     A

“fluid concept that turns on the assessment of probabilities,

not   on    any     formula       such      as     is    applied    to    proof     at   trial,”

probable cause “is judged by an analysis of the totality of the

circumstances.”                Id.     at     453-54       (internal        quotation         marks

omitted).         In reviewing the state commissioner’s probable cause

determination,            we     “must        accord        great        deference       to     the

[commissioner]’s assessment of the facts presented to him” and

“may ask only whether the [commissioner] had a substantial basis

for concluding that probable cause existed.”                               United States v.

Blackwood, 913 F.2d 139, 142 (4th Cir. 1990) (internal quotation

marks, ellipsis, and alteration omitted).

              The       application         supporting       the    arrest       warrant      makes

clear      that    law     enforcement           agents     learned      that     several      bank

accounts had been compromised when information for the accounts

was   changed        and       checks       were    ordered        without      authorization.

                                                   3
Conteh — in her position as a teller for the bank — had accessed

the compromised accounts with information personally identifying

the   account      holders          in    a    manner          suggesting       her    access       was

unauthorized.           Additionally, the owner of a vehicle observed

being     used    in    an    attempt         to    retrieve       checks       ordered       without

authorization from one of the compromised accounts was relying

on    a   bank    insider       to       provide         him    information.            Under       the

totality     of    the       circumstances,              the    state    commissioner          had    a

substantial basis to conclude that the supporting application

established probable cause, and we reject as unsupported by the

record Conteh’s assertion that probable cause is lacking because

the application contains a “significant misstatement” that she

was the individual who changed account information.

             In        addition,          the        district           court     alternatively

determined       that,       even    if       the    supporting         application          did    not

establish probable cause, suppression of the warrant and the

fruits from Conteh’s arrest was not warranted in light of the

arresting officer’s good faith reliance on the commissioner’s

determination          of     probable         cause.            United     States       v.     Leon,

468 U.S. 897 (1984).             Pursuant to the good faith exception under

Leon, evidence          obtained         from       an    invalid       warrant       will    not    be

suppressed        if    the     officer’s            reliance       on      the       warrant       was

“‘objectively reasonable.’”                        United States v. Perez, 393 F.3d

457, 461 (4th Cir. 2004) (quoting Leon, 468 U.S. at 922).                                          Leon

                                                    4
identifies four circumstances in which an officer’s reliance on

a warrant would not so qualify, only one of which Conteh invokes

here.     Leon, 468 U.S. at 923 (noting that an officer’s reliance

on a warrant would not so qualify if the warrant was so facially

deficient     that      no    reasonable        officer        could       presume        its

validity).        We reject, however, as unsupported by the record

Conteh’s claim that the arrest warrant was facially deficient

because law enforcement agents knew she did not change account

information for the bank accounts.

            Conteh        also       challenges        the       district            court’s

qualification      of   a    witness       as   an    expert    in     Sierra        Leoneon

Creole.      We review a district court’s decision to qualify an

expert    witness    for     abuse    of    discretion.             United      States      v.

Garcia, 752 F.3d 382, 390 (4th Cir. 2014).

            We    reject     Conteh’s      contention        that    the       witness    was

unqualified as an expert in Sierra Leoneon Creole.                         Conteh takes

issue with the fact that the witness — who testified regarding

messages in Sierra Leoneon Creole extracted from the cellular

phone    seized    from      her   incident      to    her     arrest      —    is    not    a

federally certified interpreter, does not hold degrees in the

language, never acted as a translator previously, and currently

works as a teacher in another field.

            In    undertaking        its    gatekeeper       role     to   ensure        that

evidence is reliable under Fed. R. Evid. 702, a district court

                                            5
“must   decide    whether       the    expert       has       ‘sufficient         specialized

knowledge to assist the jurors in deciding the particular issues

in the case.’”        Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146,

162 (4th Cir. 2012) (quoting Kumho Tire Co., Ltd. v. Carmichael,

526 U.S. 137, 156 (1999)).              In making this decision, the court

should “consider the proposed expert’s full range of experience

and training.”          United States v. Pansier, 576 F.3d 726, 737

(7th Cir. 2009).

           Although the witness here is not a federally certified

interpreter,     lack     of    formal      certification            by    a     professional

organization     —    although       relevant       to    his       expertise      —     is   not

dispositive;      Rule        702     “does       not     require          any     particular

imprimatur.”         United    States       v.    Gutierrez,         757    F.3d    785,      788

(8th Cir. 2014); see United States v. Barker, 553 F.2d 1013,

1024 (6th Cir. 1977).           Further, although the witness works as a

teacher   in    another       field,    does       not    hold       degrees       in    Sierra

Leoneon   Creole,       and    had    not     acted      as    a    translator          for   any

government agency prior to his involvement in Conteh’s case, we

conclude he was properly qualified as an expert in the language

based     on     his          education           and     experience              with        the

language - including familiarity with its slang terms - and his

daily use of the language.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral       argument       because         the    facts    and    legal

                                              6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7